Title: To George Washington from John Jay, 4 September 1795
From: Jay, John
To: Washington, George


          private
         
          
            Dear Sir
            New York 4 Sep. 1795
          
          Since mine to you of Yesterday I have occasionally turned my Thoughts to the Subject of it.
          I presume that the Treaty is ratified agreable to the advice of the Senate—and that if Great Britain consents to the Suspension of the 12 art: (which I believe will be the Case) the Treaty will thereupon be ratified on her part and become final. of Consequence that the modification contemplated of the 12 art: together with every other additional Engagement which it may be judged useful to negociate, will be a posterior work; and the new articles as they shall be agreed upon will from Time to Time be added to the Treaty.
          under this view of the Business I find that my Letter requires Explanation.
          I take it that the Treaty will first be ratified by Great Britain, and put out of Question, before any new propositions be offered or even mentioned; so that no new Matter may be introduced that could afford occasion for, or invite Hesitation or Delay.
          That being dispatched, the Question which presents itself is what new Propositions will it be adviseable to bring forward into negociation? on this point I see no Reason to change the Sentiments expressed in my Letter.
          on reading the Lord Chancellors article (a Copy of which was transmitted with my Letter to Mr Randolph of 19 Novr last) you

will find that a part of it, which respects the mutual admission of Evidence &c. is of considerable Importance, and is calculated, in the Language of the last article “to facilitate Intercourse & obviate Difficulties.” would it not be well to submit this article to the Consideration of the attorney General and some of the Judges before any Instructions on the Subject Matter of it, are given to our negociators.
          while I was in London I heard Lord St Helens who had been at Madrid in a public Character speake most handsomely of Mr Short—I am enduced to mention this in order to counteract the Effect of some uncivil things which have been written respecting that Gentleman from Madrid. with perfect Respect Esteem and Attachmt I am Dear Sir your obliged & affte Servt
          
            John Jay
          
        